           Case 1:19-cv-00759-GSA Document 19 Filed 04/20/20 Page 1 of 2
 1   HARVEY P. SACKETT (72488)
 2

 3
     548 Market Street, Suite 38822
 4   San Francisco, California 94104-5401
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444

 6   /as

 7   Attorney for Plaintiff

 8

 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12                                                     )    Case No. 1:19-cv-00759-GSA
     HERMINIA O. CARREON,                              )
13                                                     )
              Plaintiff,                               )
14
                                                       )    STIPULATION AND ORDER
15   v.                                                )    FOR EXTENSION OF TIME
                                                       )    TO FILE OPENING BRIEF
16   ANDREW M. SAUL,                                   )
     Commissioner of Social Security,                  )
17                                                     )
             Defendant                                 )
18
                                                       )
19

20
              Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
21
     Plaintiff shall have a thirty (30) day extension of time until May 17, 2020, in which to e-file her
22
     Motion for Summary Judgment. Defendant shall file any opposition, including cross-motion, on
23
     or before June 16, 2020. This extension is necessitated due to Plaintiff’s counsel’s upcoming
24
     schedule of administrative hearings and district court briefs due [eighteen opening briefs].
25
     Plaintiff makes this request in good faith with no intention to unduly delay the proceedings.
26
     Defendant has no objection and has stipulated to the requested relief.
27
     ///
28
     ///

                                                        1
     STIPULATION AND ORDER
       Case 1:19-cv-00759-GSA Document 19 Filed 04/20/20 Page 2 of 2
 1

 2   Dated: April 17, 2020             /s/HARVEY P. SACKETT
 3                                     HARVEY P. SACKETT
                                       Attorney for Plaintiff
 4                                     HERMINIA O. CARREON

 5

 6   Dated: April 17, 2020             /s/ Margaret Lehrkind
                                       MARGARET LEHRKIND
 7                                     Special Assistant U.S. Attorney
 8                                     Social Security Administration
                                       [*As authorized by email 4/17/2020]
 9

10   IT IS SO ORDERED.
11
        Dated:   April 20, 2020                 /s/ Gary S. Austin
12                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          2
     STIPULATION AND ORDER
